On Application for Rehearing.
PER CURIAM.
Defendants urge that the absence of the words, “from the person,” *347from the indictment charging the robbery, rendered the indictment insufficient, or rather fatal.
[3] “Robbery” is the felonious taking of the property of another from his person, or in his presence, against his will, by violence or by putting him in fear.
The indictment sufficiently charges that the robbery was committed in the presence of the person robbed in setting forth that defendants unlawfully, feloniously, and violently did make an assault upon the person of one Charles Zenor, and then and there by putting him in fear, did unlawfully, etc., rob him of $13, the property of said Zenor.
Rehearing refused.